Title: To John Adams from John Quincy Adams, 2 November 1818
From: Adams, John Quincy
To: Adams, John


				
					My ever dear and revered Father.
					Washington 2. November 1818.
				
				By a Letter from my Son John, I have this day been apprized, of that afflictive dispensation of Providence which has bereft you of the partner of your life; me of the tenderest and most affectionate of Mothers, and our species, of one whose existence was Virtue, and whose life was a perpetual demonstration of the moral excellence of which human nature is susceptible—How shall I offer you consolation for your loss, when I feel that my own is irreparable?—where shall I intreat you to look for comfort, in that distress, which Earth has nothing to assuage? ten days have elapsed, since we received in a Letter from Harriet Welsh, the first intimation of my Mother’s illness, and in every anxious hour, from mail to mail, I have felt that I ought to write to you, and endeavour to soothe by the communion of sorrows, of hopes and fears that anguish which I knew was preying upon your heart—Do not impute, my dear, and only Parent, the silence that I have kept, to the neglect of that sacred duty, which I owe to you—If I have refrained even from good words, it was because in the agitation of my own heart, I knew not how to order my speech, nor whether on receiving my Letter, it would come to you seasonably to sympathize with your tears of gratitude or of resignation—The pangs of dissolution are past; and my Mother, I humbly hope is a Spirit, purified even from that little less than heavenly purity, which in her existence here was united with the lot of mortality—I am advised that you have endured the agony of her illness, with the fortitude that belongs to your character—that after the fatal event that fortitude rose, as from you I should have expected, with renewed elasticity from the pressure under which it had been bowed down—Will the deep affliction of your Son, now meet in congenial feeling with your own, without probing the wound which it is the dearest of his wishes to alleviate?—let me hear from you, my dearest father; let me hear from you soon—And may the blessing of that God whose tender mercies are over all his works, still shed rays of heavenly hope and comfort over the remainder of your days.Your distressed, but ever affectionate and dutiful Son.
				
					John Quincy Adams
				
				
			